Order filed January 16, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00534-CV
                                   ____________

                          JASON FRANCIS, Appellant

                                         V.

 MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., BANK
      OF AMERICA, N.A. AND WELLS FARGO BANK, NATIONAL
    ASSOCIATION, AS TRUSTEE FOR THE HOLDERS OF MORGAN
   STANLEY ABS CAPITAL I, INC., TRUST 2005-WMC, MORTGAGE
    PASS-THROUGH CERTIFICATES SERIES 2005-WMC6, Appellees


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-71266

                                      ORDER

      This is an appeal from a judgment signed May 17, 2013. The notice of
appeal and appellant’s affidavit of indigence were filed on June 14, 2013. On June
24, 2013, the Harris County District Clerk filed a contest to appellant’s affidavit of

                                          1
inability to pay costs.1 The Harris County District Clerk also filed a motion for
extension of time for a hearing on the contest. The contest was set for submission
before the trial court and on September 9, 2013, the trial court signed an order
sustaining the district clerk’s contest. No motion to review the trial court’s order
was filed. See Tex. R. App. P. 20.1(j)(1).

          Therefore, appellant is ordered to pay the appellate filing fee of $175.00 on
or before January 31, 2014, or the appeal will be dismissed. See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case because appellant has failed to
comply with notice from clerk requiring response or other action within specified
time).

          Further, appellant is directed to pay or make arrangements to pay for the
record in this appeal.2 See Tex. R. App. P. 35.3(a)(2). Unless appellant provides
this court with proof of payment for the record on or before January 31, 2014, we
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b).



                                               PER CURIAM




1
 Although the contest is file-stamped June 25, 2013, the certificate of service states it was placed
in the mail on June 24, 2013. See Tex. R. App. P. 9.2 (b).
2
    The Harris County District Clerk estimates the cost of the clerk’s record is $95.00.

                                                   2